PER CURIAM.
Because intent is an essential element of the crime of contempt, Florida Ventilated Awning Co. v. Dickson, 67 So.2d 218 (Fla. 1953); Dudley v. State, 511 So.2d 1052 (Fla. 3d DCA 1987); Thomson v. State, 398 So.2d 514 (Fla. 2d DCA 1981), the circuit court did not depart from the essential requirements of the law in reversing the judgment and sentence of contempt. Therefore, we deny the state’s petition for writ of common law certiorari.
Petition denied.
BASKIN and JORGENSON, JJ., concur.